Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Status of Claims
Claims 2, 4-7 are pending.  
Priority
Instant application 16573514, filed 9/17/2019 claims benefit as follows:

    PNG
    media_image1.png
    39
    260
    media_image1.png
    Greyscale
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of Applicant amendment and reconsideration in light of the experimental data in the specification and experimental data in the art of record, all rejections of record are withdrawn.
First, Applicant amended claim 2 to require portion addition of reagent to form the sub-stoichiometric amounts of product in step 1 followed by addition of sufficient reactant to complete the reaction in step 2.  
Second, the ‘680 publication teaches that both reactants are “placed” in a flask.  The ‘382 publication teaches addition of urea to a flask and then the amine to the flask.  In previous 
Examiner considered a 103 rejection, however, the specification discloses that the amount of ammonia gas generated can be controlled by reacting a small amount of amino group-containing organosilicon compound with urea in advance, and then reacting the remaining amino group-containing organosilicon compound with urea (page 2 of specification).   Further, according to the specification at page 5, the instant process makes is possible to control the amount of ammonia gas to improve safety.  The data in the specification backs this contention.  In the examples, the volume of ammonia per hour is reduced when using the stepwise approach as claimed in the amended claims whereas, the non-stepwise comparative examples which is the method used in the art leads to high volumes of ammonia being given off.  In light of the improvement of control as demonstrated by the specification, due at least in part to the improved solubility of the ammonia in the urea product mixture formed in the initial step (page 5 of the instant specification, “the compatibilizer”), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622